Exhibit 10.1
XETA TECHNOLOGIES, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
XETA Technologies, Inc. (hereinafter the “Company”) hereby adopts the XETA
Technologies, Inc. Executive Change in Control Severance Plan (the “Plan”),
effective upon the date the Board adopts the Plan.
ARTICLE 1
DEFINITIONS
1.1 “Annual Cash Compensation” means the Participant’s Base Salary plus the
annual cash incentive as established by the Board. If annual cash incentive has
not been established, the Annual Cash Compensation will mean the Participant’s
Base Salary plus the greater of (i) the annual cash incentive earned by the
Participant, excluding commissions, in the preceding fiscal year or (ii) the
average of the annual cash incentive earned by the Participant, excluding
commissions, over the three consecutive fiscal years of the Company immediately
preceding the Employment Termination Date (or, if the Participant has been
employed for fewer than three fiscal years by the Company, the average of all
annual cash incentive earned by the Participant, excluding commissions, for the
fiscal years immediately preceding the Employment Termination Date).
1.2 “Base Salary” means the Participant’s annual gross salary before any
deductions, exclusions or any deferrals or contributions under any Company plan
or program, but excluding bonuses, commissions, incentive compensation, deferred
compensation, employee benefits, expense reimbursements or any other non-salary
form of compensation being received by a Participant.
1.3 “Board” means the Board of Directors of the Company.
1.4 “Cause” means (a) the conviction of the Participant for any felony involving
dishonesty, fraud or breach of trust, (b) intentional disclosure of company’s
confidential information contrary to companies policies, (c) intentional
engagement in any competitive activity which would constitute a breach of your
duty of loyalty, (d) the willful and continued failure to substantially perform
your duties for company (other than as a result of incapacity due to physical or
mental illness); or (d) the willful engagement by the Participant in gross
misconduct in the performance of his or her duties that materially injures the
Company. For purposes of this paragraph, and act, or a failure to act, shall not
be deemed willful or intentional, as those terms are defined herein, unless it
is done, or omitted to be done, by you in bad faith or without a reasonable
belief that your action or omission was in the best interest of company. “Cause”
also includes any of the above grounds for dismissal regardless of whether
company learns of it before or after terminating your employment.
1.5 “Change in Control” means the occurrence of any of the following after the
Effective Date:
(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company.
(b) A majority of the Board ceases to be comprised of “Incumbent Directors.” The
term “Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of a majority of the then
Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination).
(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which the
Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of, such Business Combination Transaction or any
parent of such entity), at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of (i) the entity surviving, resulting from,
or succeeding to all or substantially all of the Company’s consolidated assets
as a result of, such Business Combination Transaction or (ii) any parent of any
such entity (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries). The term “Voting Stock”
means securities entitled to vote generally in the election of Directors.

 

 



--------------------------------------------------------------------------------



 



1.6 “Code” means the Internal Revenue Code of 1986, as amended.
1.7 “Company” means XETA Technologies, Inc., an Oklahoma corporation and any
Successor, whether the liability of such Successor under the Plan is established
by contract or occurs by operation of law.
1.8 “Effective Date” means the date on which the Plan is adopted by the Board.
1.9 “Employment Termination Date” means the date on which the employment
relationship between the Participant and the Company and its Subsidiaries is
terminated due to an Involuntary Termination.
1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.11 “Good Reason Event” means the occurrence of one or more of the following
events or conditions after the occurrence of a Change in Control:
(a) the Company removes the Participant from, or fails to re-elect or appoint
the Participant to, any duties or position with the Company that were assigned
or held by the Participant immediately before the occurrence of the Change in
Control, except that a nominal change in the Participant’s title that is merely
descriptive and does not affect rank or status shall not constitute such an
event;
(b) the Company or a Subsidiary assigns to the Participant any duties
inconsistent with the Participant’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
or a Subsidiary in effect immediately before the occurrence of the Change in
Control;
(c) the Company takes any action that results in a material diminution of the
Participant’s position, authority, duties or responsibilities with the Company
or a Subsidiary in effect immediately before the occurrence of the Change in
Control, or otherwise takes any action that materially interferes therewith;
(d) the Company materially reduces the Participant’s Base Salary or the
Participant’s Annual Cash Compensation as in effect immediately prior to such
reduction;
(e) the Company or a Subsidiary relocates the Participant’s principal workplace
to an area that is located outside of a radius of 50 miles from the location of
the Participant’s principal workplace immediately prior to the Change in
Control; or
(f) the Company fails to honor any provision of this Plan which failure has a
material adverse effect on the Participant.
1.12 “Involuntary Termination” means the termination of a Participant’s
employment relationship with the Company and each Subsidiary (a) by the Company
or a Subsidiary for any reason other than Cause, or (b) by the Participant on
account of a Good Reason Event. For purposes of the Plan, a Participant’s
termination will not be considered to be on account of a Good Reason Event
unless the Participant terminates employment no more than 30 days following such
Good Reason Event. A Participant shall not be deemed to have incurred an
Involuntary Termination by reason of the transfer of the Participant’s
employment between the Company and any of its Subsidiaries, or among
Subsidiaries. The Plan Administrator shall determine, in its sole discretion,
whether a Participant’s termination of employment from the Company or any
Subsidiary constitutes an Involuntary Termination. For purposes of the Plan, a
Participant will not be considered to have terminated his or her employment
relationship unless the termination of employment qualifies as a Separation from
Service.
1.13 “Participant” means an employee of the Company or a Subsidiary who is
identified by the Board as a participant in the Plan pursuant to Section 2.2 of
the Plan.
1.14 “Plan” means the XETA Technologies, Inc. Executive Change in Control
Severance Plan, as set forth herein and as amended from time to time.
1.15 “Plan Administrator” means the Company; however, the Company may designate
any individual or a committee to administer the Plan in accordance with the
provisions of Article 7.

 

2



--------------------------------------------------------------------------------



 



1.16 “Release” means the Release Agreement in substantially the form attached
hereto as Exhibit A and made a part hereof for all purposes.
1.17 “Subsidiary” means a corporation, partnership, limited liability company or
other entity in which the Company owns directly or indirectly more than 50% of
the outstanding shares of voting stock or other voting interest.
ARTICLE 2
ELIGIBILITY
2.1 Individuals eligible to participate in the Plan shall be limited solely to
employees of the Company or any Subsidiary.
2.2 The Board, in its sole discretion and from time to time, shall determine
which employees of the Company or any Subsidiary are participants in the Plan.
The Board shall have the sole discretion to add or remove individuals as
Participants in the Plan.
ARTICLE 3
SEVERANCE BENEFITS
3.1 Subject to Article 4 and Section 10.8 of the Plan, upon an Involuntary
Termination within one year following the date of a Change in Control, a
Participant shall be entitled to the following benefits:
(a) A single sum cash payment equal to a multiple of the Participant’s Annual
Cash Compensation, but in any case, not exceeding four times the Participant’s
Base Salary. The multiples are determined by the Participant’s position at the
Company as follows:

  a.  
One and one-half times for the Chief Executive Officer of the Company

  b.  
One times for other Participants as defined in Section 1.13

(b) For a period of twelve (12) months following the Participant’s Employment
Termination Date (“Continuation Period”), the Company shall reimburse the
Participant for the cost to continue on behalf of the Participant and his or her
dependents and beneficiaries basic life insurance, medical, dental, vision and
hospitalization benefits (including any benefit under any individual benefit
arrangement that covers medical, dental or hospitalization expenses not
otherwise covered under any general Company plan) provided (x) to the Employee
at any time during the 120-day period prior to the Participant’s Employment
Termination Date or at any time thereafter or (y) to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period. The coverage and benefits (including deductibles and costs) provided in
this Section 3.1(b) during the Continuation Period shall be no less favorable to
the Participant and his or her dependents and beneficiaries, than the most
favorable of such coverages and benefits during any of the periods referred to
in clauses (x) or (y) above. Notwithstanding anything else to the contrary in
this Section 3.1(b), if any benefits provided to the Participant by the Company
under this Section 3.1(b) are taxable to the Participant, then, with the
exception of medical insurance benefits, the value of the aggregate amount of
such taxable benefits provided to the Participant pursuant to this
Section 3.1(b) during the six month period following the date of termination of
employment shall be limited to the amount specified by Internal Revenue Code
§402(g)(1)(B) for the year of the date of termination of employment (e.g.
$16,500 in 2010). The Participant shall pay the cost of any benefits that exceed
the amount specified in the prior sentence during the six-month period following
the date of termination. The Company shall reimburse the Participant for all
expenses paid by the Participant for such coverage on the first business day
that is more than six months following termination of employment. The
reimbursement of the cost of disability insurance, life insurance, the
reimbursement of the cost of taxable medical, dental, vision and hospitalization
benefits after the end of the period during which the Participant would be
entitled to continuation coverage under the Company’s group health plan under
Section 4980B of the Code (COBRA), and the reimbursement of any other taxable
benefits provided under this Section 3.1(b), shall comply with the requirement
that non-qualified deferred compensation be paid on a specified date or pursuant
to a fixed schedule, which requires that (1) the amount of benefits or
reimbursements provided during one calendar year shall not affect the amount of
benefits or reimbursements to be provided in any other calendar year, (2) the
reimbursement of any eligible expense shall be made no later than the last day
of the calendar year following the year in which the expense was incurred, and
(3) the right to reimbursement or benefits hereunder is not subject to
liquidation or exchange for another benefit. If the basic life insurance
coverage cannot be continued through the end of the Continuation Period due to
restrictions in the general Company plan, in lieu of coverage, the Company will
make a payment to the Participant equal to 125% of the effective annual premium
upon the Participant’s Employment Termination Date.

 

3



--------------------------------------------------------------------------------



 



3.2 No benefits shall be payable under this Plan due to termination of
employment on account of (i) death, (ii) disability, (iii) voluntary termination
not for Good Reason Event, (iv) involuntary termination for Cause, and (v) any
other termination of employment not considered to be an Involuntary Termination
of Employment, within one year following the date of the Change in Control.
3.3 Benefits under the Plan shall not be taken into account as compensation for
purposes of determining contributions or benefits under any other employee
benefit plan of the Company or a Subsidiary. In addition, Benefits under the
Plan shall be reduced by any severance, termination or similar payments payable
to a Participant pursuant to any employment, change in control, severance or
similar agreement with the Company or a Subsidiary.
ARTICLE 4
TIME OF SEVERANCE PAYMENT
4.1. Subject to Sections 4.2 and 10.8 of the Plan, the Company shall provide to
the Participant the benefits described in Section 3.1(a) commencing on the 60th
day after the date of the Participant’s Involuntary Termination.
4.2 If the Participant fails to furnish an executed Release, or if the Release
furnished by the Participant has not become effective and irrevocable by the
date payment of benefits is to otherwise commence under Section 4.1, the
Participant shall not be entitled to any benefits described in Section 3.1(a) of
the Plan and any benefits which commenced on the Participant’s Employment
Termination Date under Section 3.1(b) shall cease and the Participant shall no
longer be eligible to receive such benefits.
ARTICLE 5
LIMITATION ON PAYMENT OF BENEFITS
Notwithstanding any provision of this Plan to the contrary, if any amount or
benefit to be paid or provided under this Plan would be an “Excess Parachute
Payment,” within the meaning of Section 280G of the Code but for the application
of this sentence, then the payments and benefits to be paid or provided under
this Plan will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payment and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). The determination of whether any reduction in such payments
or benefits to be provided under this Plan or otherwise is required pursuant to
the preceding sentence will be made at the expense of the Company by the
Company’s independent accountants in effect prior to the Change in Control. The
fact that the Participant’s right to payments or benefits may be reduced by
reason of the limitations contained in this Article will not of itself limit or
otherwise affect any other rights of the Participant under Plan. In the event
that any payment or benefit intended to be provided under this Plan or otherwise
is required to be reduced pursuant to this Article, the Company will effect such
reduction by first reducing the benefits described in Section 3.1(a), then, to
the extent necessary, by reducing the benefits described in Section 3.1(b).
ARTICLE 6
UNFUNDED ARRANGEMENT
The plan is unfunded, and all benefits payable hereunder will be paid, as
needed, from the general assets of the Company. The Plan is only a general
corporate commitment and each Participant must rely upon the general credit of
the Company for the fulfillment of its obligations hereunder. Under all
circumstances the rights of Participants to any asset held by the Company will
be no greater than the rights expressed in this Plan. Nothing contained in this
Plan shall constitute a guarantee by the Company that the assets of the Company
will be sufficient to pay any benefits under this Plan or would place the
Participant in a secured position ahead of general creditors of the Company; the
Participants are unsecured creditors of the Company with respect to their Plan
benefits, and the Plan constitutes a promise by the Company to make benefit
payments in the future to eligible Participants. No specific assets of the
Company have been or shall be set aside, or shall in any way be transferred to a
trust or shall be pledged in any way for the performance of the Company’s
obligations under the Plan which would remove such assets from being subject to
the general creditors of the Company.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 7
ADMINISTRATION OF THE PLAN
7.1 The Plan Administrator shall have the full power and authority to administer
the Plan, carry out its terms and conditions and effectuate its purposes. The
Plan Administrator shall be the “named fiduciary,” as such term is defined in
ERISA, of the Plan, with responsibility for administration of the Plan.
7.2 The Plan Administrator shall serve without compensation for its services as
such. However, all reasonable expenses of the Plan Administrator shall be paid
or reimbursed by the Company upon proper documentation. The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of duties as the Plan Administrator.
7.3 The Plan Administrator shall keep all individual and group records relating
to participants and former participants and all other records necessary for the
proper operation of the Plan. Such records shall be made available to the
Company and to each Participant for examination during business hours except
that a Participant shall examine only such records as pertain exclusively to the
examining Participant and to the Plan. The Plan Administrator shall prepare and
shall file as required by law or regulation all reports, forms, documents and
other items required by ERISA, and every other relevant statute, each as
amended, and all regulations thereunder (except that the Company, as payor of
the Benefits, shall prepare and distribute to the proper recipients all forms
relating to withholding of income or wage taxes, Social Security taxes, and
other amounts which may be similarly reportable).
ARTICLE 8
AMENDMENT OR TERMINATION
The Board reserves the right to amend or terminate the Plan at any time and in
any manner without the consent of any affected individual, which right includes,
without limitation, the right to change the individuals who are eligible to
participate in the Plan from time to time. Notwithstanding the foregoing,
(i) for a period of one year following a Change in Control, the Plan may not be
terminated or amended in any manner adverse to any eligible Participant without
the written consent of each affected Participant and (ii) any amendment to or
termination of the Plan will not adversely affect the benefits otherwise payable
to a Participant whose Employment Termination Date occurred prior to the date of
such amendment or termination.
ARTICLE 9
CLAIMS PROCEDURES
9.1 Claim for Benefits. When a Benefit is due, a Claimant may submit a claim for
Benefits to the office designated by the Plan Administrator to receive claims.
For purposes of this Article, “Claimant” means a Participant or an authorized
representative of a Participant who makes a claim for Benefits under the Plan.
9.2 Deadline for Notifications of Claim Determinations. If a Claimant’s claim
for Benefits under the Plan is denied in whole or in part, the Plan
Administrator will provide to the Claimant a written notice of the claim
decision within 90 days of receipt of the claim. This 90-day period may be
extended one time by the Plan Administrator for up to 90 days, provided that the
Plan Administrator notifies the Claimant, prior to the expiration of such 90-day
period, of the circumstances requiring the extension of time and the date by
which the Plan Administrator expects to render a decision. Claims not acted upon
within the time prescribed herein shall be deemed denied for purposes of
proceeding to the review stage.
9.3 Contents of Notices of Claims Denials. When a claim is denied (an adverse
determination) in full or in part, the Plan Administrator will provide the
Claimant a written or electronic notification of the denial within the time
frame specified in Section 9.2. This notice will:
(a) explain the specific reasons for the adverse determination;
(b) reference the specific Plan provisions on which the adverse determination is
based;

 

5



--------------------------------------------------------------------------------



 



(c) provide a description of any additional material or information necessary
for the Claimant to complete the claim and an explanation of why such material
or information is necessary; and
(d) provide a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse claims
determination on review.
9.4 Appeals of Denied Claims. The Claimant will have 60 days after receiving the
notice that the Claimant’s claim is denied to appeal the adverse determination
in writing to the Plan Administrator. The Claimant may submit written comments,
documents, records, and other information relevant to the claim, and such
information will be taken into account during the review, without regard to
whether it was submitted or considered in the initial claim determination. In
addition, the Claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claim. If no appeal of the adverse determination is made in
writing to the Plan Administrator within 60 days after the Claimant’s receipt of
the notice of denial, the denial of the claim is final.
9.5 Deadlines for Notifications of Appeals Determinations. The Administrator
will notify the Claimant of its determination on review of an adverse claim
determination within a reasonable period of time, but not later than 60 days
from receipt of a request for review of the adverse determination. This 60-day
period may be extended one time by the Plan Administrator for up to 60 days,
provided that the Plan Administrator notifies the Claimant, prior to the
expiration of such 60-day period, of the circumstances requiring the extension
of time and the date by which the Plan Administrator expects to render a
decision.
9.6 Contents of Notices of Final Claims Determinations. Notice of the Plan’s
claims decision will be given in writing or electronically. If the Claimant’s
claim is denied in whole or in part the notification will include:
(a) the specific reasons for the denial;
(b reference to the specific Plan provisions on which the decision was based;
(c) a statement of the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim; and
(d) a statement of the Claimant’s right to bring a civil action in court under
section 502(a) of ERISA.
ARTICLE 10
MISCELLANEOUS
10.1 Tax Withholding. The Company will calculate the deductions from the amount
of the benefit otherwise payable under the Plan for any taxes required to be
withheld by federal, state or local government and shall cause them to be
withheld.
10.2 Plan Not an Employment Contract. The adoption and maintenance of the Plan
is not a contract between the Company and its employees, which gives any
employee the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of the Company to discharge any employee
at any time or to interfere with the employee’s right to terminate his or her
employment at any time.
10.3 Alienation Prohibited. No benefits hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a Participant, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of a
Participant prior to its actual receipt by the Participant. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
benefits hereunder prior to payment thereof shall be void.
10.4 Gender and Number. If the context requires it, words of one gender when
used in the Plan shall include the other genders, and words used in the singular
or plural shall include the other.
10.5 Severability. If any provision of the Plan is determined to be invalid or
unenforceable, that determination shall not affect the validity or
enforceability of any other provision.

 

6



--------------------------------------------------------------------------------



 



10.6 Successors. This Plan shall be binding upon and inure to the benefit of the
Company and any of its successors or assigns. The Company shall require any
successor to or assignee of (whether direct or indirect, by purchase, merger,
consolidation or otherwise) all or substantially all of the assets or businesses
of the Company (i) to assume unconditionally and expressly this Plan and (ii) to
agree to perform or to cause to be performed all of the obligations under this
Plan in the same manner and to the same extent as would have been required of
the Company had no assignment or succession occurred.
10.7 Assignment; Binding Effect. This Plan shall be binding upon any Successor.
The Company shall not assign any of its obligations under the Plan unless
(a) such assignment is to a Successor, and (b) the requirements of Section 10.6
are fulfilled.
10.8 Compliance with Section 409A of the Code. Deferred Compensation. It is
intended that benefits payable hereunder, whether in form or operation, do not
constitute “deferred compensation” within the meaning of Code Section 409A and
therefore, the benefits are intended to be exempt from the requirements
applicable to deferred compensation under section 409A of the Code and the
regulations thereunder.
(a) Benefits that are not intended to constitute deferred compensation. With
respect to benefits payable hereunder that are not intended to constitute
deferred compensation within the meaning of Code Section 409A, (i) to the extent
necessary and permitted under Code Section 409A, the Company is authorized to
amend this Plan so that the Plan as modified and the benefits payable under the
modified Plan, remain exempt from the requirements applicable to deferred
compensation under Code Section 409A of the Code (ii) the Committee shall take
no action otherwise permitted under the Plan to the extent such action shall
cause such benefits to be treated as deferred compensation within the meaning of
Code Section 409A. The Plan Administrator, in its sole discretion, shall
determine to what extent if any, this Plan shall be required to be so modified.
Notwithstanding any provision to the contrary, such modification shall be made
without prior notice to or consent of Participants.
(b) Benefits that constitute deferred compensation. With respect to benefits
payable hereunder that constitute deferred compensation within the meaning of
Code Section 409A by form or operation (including, but not limited to, benefits
referenced under paragraph (a) above that the Plan Administrator determines is a
form of deferred compensation), (i) to the extent necessary the Company is
authorized to amend this Plan so that the Plan as modified and the benefits
payable under the modified Plan, complies with the requirements applicable to
deferred compensation under Code Section 409A and (ii) the Plan Administrator
shall take no action otherwise permitted under the Plan to the extent such
action shall cause benefits payable herunder to no longer comply with the
requirements applicable to deferred compensation under Code Section 409A. The
Plan Administrator, in its sole discretion, shall determine to what extent if
any, this Plan shall be required to be so modified. Notwithstanding any
provision to the contrary, such modification or substitution shall be made
without prior notice to or consent of Participants.
(c) Treatment of specified employees. If a Participant is a “specified employee”
as defined under Code Section 409A and the Participant’s benefits are to be paid
or provided on account of the Participant’s Separation from Service (for reasons
other than death) and such benefits constitute “deferred compensation” as
defined under Code Section 409A, then any portion of the Participant’s benefits
that would otherwise be paid or provided during the six-month period commencing
on the Participant’s Separation from Service shall be paid or provided as soon
as practicable following the conclusion of the six-month period (or following
the Participant’s death if it occurs during such six-month period).
10.9 Governing Law. The provisions of the Plan shall be governed by the laws of
the State of Oklahoma and, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Participants under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Oklahoma to resolve any and all issues that may arise out of or relate
to the Plan.

            XETA TECHNOLOGIES INC.
      By:   /s/ Greg Forrest         Title: President and CEO             

 

7



--------------------------------------------------------------------------------



 



Exhibit A
XETA TECHNOLOGIES, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
RELEASE AGREEMENT
This RELEASE is executed by  _____  (the “Employee”) in consideration of the
severance benefits provided under the XETA Technologies, Inc. Executive Change
in Control Severance Plan (the “Plan”), and as a condition to the receipt of
such benefits. For purposes of this Release, the term “Company” means XETA
Technologies, Inc. and any Successor (as defined in the Plan).
NOW THEREFORE, the Employee provides the following release:
1. Release by Employee. I,  _____, on behalf of myself and my heirs and assigns,
in consideration of the Company’s payment of the severance benefits in the
amount of $                     (less any amounts that the Company is required
to withhold under applicable laws) and the welfare benefits described in
Section 3.1(b) of the Plan to be furnished to me pursuant to the Plan, the
sufficiency of which is hereby acknowledged, and as a material inducement to the
Company to enter into this Release hereby release and forever discharge the
Company, and its directors, officers, shareholders, partners, representatives,
agents, employees, predecessors, successors, affiliates, divisions, subsidiaries
and related entities and their respective directors, officers, shareholders,
agents, representatives and employees, from all claims of any nature whatsoever
waivable by applicable law, from the beginning of time to the date of the
execution of this Release, known or unknown, suspected or unsuspected, including
but not limited to all claims arising out of, based upon, or relating to my
employment with the Company, or compensation for that employment. I understand
that the consideration provided for in the Plan exceeds anything of value to
which I am already entitled without the Plan.
Without limiting the generality of the foregoing, I understand and agree that
this Release includes, but is not limited to, claims based on or relating to:
(a) any express or implied employment contract; (b) wrongful discharge;
(c) termination in breach of public policy; (d) age discrimination under the Age
Discrimination in Employment Act of 1967, as amended; (e) claims of
discrimination, harassment or retaliation under Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, or any other law
which prohibits discrimination based on race, color, age, ancestry, national
origin, sex, sexual orientation, religion, mental or physical disabilities, or
marital status; (f) any other federal, state or local laws or regulations
prohibiting employment discrimination; (g) personal injury, defamation, assault,
battery, invasion of privacy, fraud, intentional or negligent misrepresentation
of fact, intentional or negligent infliction of emotional distress, or false
imprisonment; (h) claims for additional wages, compensation, severance pay or
bonuses; and (i) claims for attorneys’ fees or costs.
I UNDERSTAND THAT THIS RELEASE COVERS BOTH CLAIMS THAT I KNOW ABOUT AND THOSE
THAT I MAY NOT KNOW ABOUT.
2. Additional Issues Associated with Scope of Release. I understand that I am
only waiving those claims that I have as of the date I sign this Release, and
not any claims that might arise in the future. I also understand that this
Release does not release or discharge claims that are not waivable by applicable
law. Also excluded from the scope of this Release are any rights I have to any
vested benefits under the Company’s benefit plans, including but not limited to
the Company’s 401(k) Plan. Further, nothing in this Release prohibits me from
filing a charge with the EEOC or participating in an investigation or proceeding
of the EEOC. However, I am waiving the right to any personal monetary recovery
or other personal relief should the EEOC or any other agency pursue alleged
charges in part or entirely on my behalf.
3. No Knowledge of Legal Violations. I further assert that during my employment
with the Company and activities regarding any company or organization affiliated
with the Company, that I have no information or knowledge of any legal
irregularity, violation, or alleged violation of any law, regulation, statute,
or ordinance of any kind resulting from the operations of the Company, or any
other company or organization affiliated with the Company. I have never reported
any such irregularity or violation to any superior with respect to the Company
or any company or organization affiliated with the Company.
4. Advisement to Consult with an Attorney and Forty-five (45) Day Review Period.
I acknowledge that I am hereby advised in writing to consult with an attorney
prior to executing this Release to discuss the contents of this document and its
meaning. I understand that I have forty-five (45) days after receiving this
Release to consider this waiver and release of my rights. I understand the terms
and conditions of this Release in full, agree to abide by this, and knowingly
and voluntarily execute it without hidden reservations.

 

i



--------------------------------------------------------------------------------



 



5. Seven (7) Day Revocation Period. I understand that I will have seven (7) days
after I sign this Release during which I can revoke my signature and cancel my
acceptance of the benefits under the Plan for any reason, and that this Release
shall not become effective or enforceable until after this revocation period has
expired. I understand that I may revoke or rescind this Release by providing
written notice of revocation to the Company’s General Counsel, [name, address,
fax number], within the 7-day revocation period. I understand that I will not be
entitled to any severance benefits under the Plan until the end of the 7-day
revocation period.
6. Governing Law. The provisions of the Plan and this Release shall be governed
by the laws of the State of Oklahoma and, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Plan to the substantive law of another jurisdiction. Participants under
this Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Oklahoma to resolve any and all issues that may arise
out of or relate to the Plan or this Release.
7. Continuing Obligations After Separation from Employment. I agree that before
and after my separation from employment, I will continue to abide by any Company
policies and procedures relating to confidentiality, inventions, non-disclosure
and/or other employment obligations that survive the termination of my
employment. I agree that I will continue to be bound by all post-employment
obligations as required by the Company’s policies and procedures or as required
in any other written agreement between myself and the Company. I agree that the
Plan and this Release do not affect or diminish in any manner any of my
post-employment obligations to the Company, including, but not limited to, those
specifically described within this Release.
8. Entire Agreement. I understand that the Plan and this Release contain the
entire agreement and understanding between me and the Company regarding my
employment and separation from that employment and that no other covenants or
promises have been made except those contained in the Plan and this Release. The
Plan and this document supersede all other agreements and arrangements between
the Company and me, whether written or oral.
9. Attorneys’ Fees. I further agree I am fully responsible for any attorneys’
fees incurred by me in consulting with an attorney of my choice in connection
with my review or execution of this document.
10. Severability. I agree that should any court or arbitrator determine that any
clause, sentence, provision, paragraph, or part of this Release is illegal,
invalid, or unenforceable, that court’s or arbitrator’s determination shall not
affect, impair, or invalidate the remainder of the Release, and the remainder of
the Release will remain in full force and effect.
11. Headings. I understand that all headings used in this Release are intended
for convenience and reference only and do not in any manner amplify, limit,
modify or amend the Release. A court or arbitrator shall not use any headings in
the construction or interpretation of any section of the Release.
EXECUTED in multiple originals this  _____  day of                     ,
                    .

         
 
  Signature of Employee    
 
       
 
 
 
   
 
       
 
 
 
WITNESS    

NON-REVOCATION STATEMENT
I,                                         , acknowledge that at least seven
(7) days have expired since the execution of the Release Agreement by me on the
 _____  day of                     ,                     , and I knowingly and
voluntarily elect not to revoke this waiver and release of my rights under the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.
EXECUTED in multiple originals this  _____  day of                     ,
                    .

         
 
       
 
 
 
Signature of Employee    

 

ii